 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       TOY TERRELL SMITH,                                Case No. 1:16-cv-01924-LJO-JDP

10                     Plaintiff,                          ORDER GRANTING IN PART
                                                           PLAINTIFF’S MOTION TO COMPEL
11              v.                                         PRODUCTION OF DOCUMENTS

12       J. TORRES, et al.,                                ECF No. 45

13                     Defendants.                         SEVEN-DAY DEADLINE

14

15             Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

16 under 42 U.S.C. § 1983. He is proceeding on an Eighth Amendment failure to protect claim in
                                                                           1
17 his first amended complaint against defendants J. Torres and M. Hoggard. ECF No. 10; ECF

18 No. 11. Plaintiff alleges that he was improperly approved for transfer from California State

19 Prison-Corcoran (“Corcoran”) to Kern Valley State Prison (“KVSP”), where he had previously
20 been involved in a racial riot. See ECF No. 11 at 12-13. Upon his return to KVSP, plaintiff

21 was attacked by another KVSP inmate. See id. at 15.

22             Plaintiff alleges that, at a January 21, 2016 Institutional Classification Committee

23 (“ICC”) hearing at Corcoran before his transfer to KVSP, correctional counselor Torres refused

24 to enter plaintiff’s written statement about known threats into the classification record and that

25 she had knowledge of the threats when she recommended that plaintiff be sent back to KVSP.

26 See id. at 12-13. Plaintiff filed an administrative grievance against counselor Torres. See id. at
27

28   1
         Plaintiff has dismissed his claims against J. Acebedo. See ECF No. 58.


                                                       1
 1 13. Correctional counselor Hoggard interviewed plaintiff concerning the grievance. See id.

 2 Plaintiff alleges that counselor Hoggard had the authority to alter the decision to transfer

 3 plaintiff to KVSP but chose to leave the transfer in place. See id.

 4          On October 15, 2018, plaintiff filed a motion to compel seeking production of: (1) his

 5 complete deposition transcript; and (2) a confidential inquiry report created in connection with

 6 plaintiff’s administrative grievance against Counselors Hoggard and Torres. ECF No. 45. In

 7 response to plaintiff’s motion to compel, defendants state that: (1) they did not provide a copy

 8 of the deposition transcript because plaintiff is required to pay the court reporter to receive it;

 9 and (2) they did not produce the confidential inquiry report because it is protected by the

10 official-information privilege and the contents of the report are not relevant. ECF No. 51 at 2.

11          On November 26, 2018, the court partially granted plaintiff’s motion to compel and

12 directed the production of the deposition transcripts to plaintiff. ECF No. 54. The court further

13 directed defendants to submit to the court for in camera review documents responsive to

14 plaintiff’s request for production No. 6, which defendants withheld based on their asserted

15 privacy rights and official-information privilege. Id. at 2-3. Defendants submitted the

16 documents for in camera review the following day. See ECF No. 55. The eleven-page

17 submission consists of: (1) a cover page; (2) a two-page “confidential supplement to appeal”

18 report, dated March 7, 2017; and (3) eight pages of exhibits consisting of copies of plaintiff’s

19 inmate appeals.
20          Because the eight pages of exhibits consist of information already in plaintiff’s

21 possession, the only issue before us is whether the two-page report is subject to disclosure to

22 plaintiff. The defendants contend that it was properly withheld because: (1) it is not relevant;

23 and (2) it is protected from disclosure under the official-information privilege. Neither

24 argument is persuasive.

25          The two-page report contains information pertaining to the allegations in plaintiff’s first

26 amended complaint concerning defendants’ knowledge of a risk to plaintiff’s safety if he were
27 transferred from Corcoran to KVSP, where he had previously been involved in a racial riot.

28 For purposes of discovery, this information is relevant to plaintiff’s claims in this case and


                                                     2
 1 proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). Defendants’ arguments

 2 concerning relevance are aimed at the potential admissibility of the report and the amount of

 3 weight it should receive. See ECF No. 51 at 8-9. This is not the proper inquiry at this stage of

 4 the proceedings. See Fed. R. Civ. P. 26(b)(1) (stating that relevant information for purposes of

 5 discovery need not even be admissible evidence in another stage of the proceedings).

 6 Defendants’ objection concerning relevance is overruled.

 7          Likewise, defendants’ objection that the two-page is report is protected under the

 8 official information is overruled. This circuit recognizes a qualified privilege for official

 9 information. See Seminara v. City of Long Beach, 68 F.3d 481 (9th Cir. 1995) (unpublished)

10 (citing Kerr v. United States Dist. Ct. for N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff’d,

11 426 U.S. 394 (1976)). Defendants first contend that the two-page is report is confidential under

12 Title 15 of the California Code of Regulations, which provide that the “confidential report”

13 must not be provided to the prisoner who is the subject of the report. See Cal. Code Regs. tit.

14 15, § 3084.9(i)(3)(B)(1).

15          The mere labeling of a class of documents as “confidential” in a government regulation,

16 by itself, does not permit the State of California to withhold otherwise discoverable information

17 in federal litigation. See Exxon Shipping Co. v. U.S. Dept. of Interior, 34 F.3d 774, 776 n.4

18 (9th Cir. 1994) (“When the government is named as a party to an action, it is placed in the same

19 position as a private litigant, and the rules of discovery in the Federal Rules of Civil Procedure
20 apply.”) (citing United States v. Procter & Gamble Co., 356 U.S. 677, 681 (1958)). The state

21 of California’s regulations cannot trump the Federal Rules of Civil Procedure. See id.

22         Instead, the court “must employ a balancing test, weighing the potential benefits of

23 disclosure against the potential disadvantages” in deciding whether the information sought is

24 subject to protection under the official information privilege. Sanchez v. City of Santa Ana, 936

25 F.2d 1027, 1033-34 (9th Cir. 1990), as amended on denial of reh’g (Feb. 27, 1991), as

26 amended on denial of reh’g (May 24, 1991). Defendants advance policy reasons for why the
27 type of report at issue in this case should generally be protected. See ECF No. 51 at 6-8. We

28 have no doubt that preventing disclosure of law-enforcement techniques and procedures,


                                                    3
 1 preserving the confidentiality of sources, protecting witness and law enforcement personnel,

 2 safeguarding privacy of individuals involved in an investigation, and otherwise preventing

 3 interference with an investigation are important policy reasons for applying the privilege in a

 4 particular case. See Brooks v. Cty. of San Joaquin, 275 F.R.D. 528, 532-33 (E.D. Cal. 2011)

 5 (discussing the policy reasons behind protecting disclosure of certain type of information).

 6 However, defendants have set forth no specific argument as to how these interests would be

 7 advanced by prohibiting disclosure in the instant case.

 8             We have reviewed the contents of the two-page report and conclude that the benefits of
 9 disclosure outweigh the disadvantages. The document will provide relevant information to

10 plaintiff concerning the allegations in the first amended complaint and could be useful to

11 plaintiff for cross-examination purposes. It does not appear that security concerns would be

12 raised by the production of the document to plaintiff. Disclosure of the contents of the

13 document to plaintiff will not reveal law-enforcement techniques and procedures or interfere

14 with any investigation. No confidential sources are named, and no information will be revealed

15 that will violate any individual’s privacy rights.

16            ORDER
17            Accordingly,
18            1.       Plaintiff’s motion to compel is granted in part. ECF No. 45.
19            2.       Within 7 days of this order, defendants are ordered to produce documents
20                     responsive to plaintiff’s request for production No. 6 withheld based on
21                     defendants’ privacy rights and official information privilege. See ECF No. 51-1
22                     at 15-17.
23
     IT IS SO ORDERED.
24

25
     Dated:        January 3, 2019
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                        4
